United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 March 17, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-20523
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KENNETH HAROLD HARRINGTON,

                                      Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                     USDC No. H-02-CR-707-ALL
                       --------------------

Before REAVLEY, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Kenneth Harold Harrington appeals from his sentence for two

counts of armed bank robbery in violation of 18 U.S.C. § 2113(a),

(d) and one count of using and carrying a firearm during and in

relation to a crime of violence in violation of 18 U.S.C.

§ 924(c)(1)(A).    Harrington argues that he may challenge his

sentence despite his waiver of his right to appeal.

     This court reviews de novo whether a waiver of appeal bars

an appeal.     United States v. Baymon, 312 F.3d 725, 727 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-20523
                                  -2-

2002).   Harrington’s sentence did not exceed the statutory

maximum, and the Government had requested that the district court

depart upward from the guideline range.     Neither of the two

exceptions to the waiver of appeal applies in this case.

Harrington knowingly and voluntarily waived his right to appeal

his sentence.   See United States v. Portillo, 18 F.3d 290, 292-93

(5th Cir. 1994); see also United States v. Dees, 125 F.3d 261,

269 (5th Cir. 1997).     Harrington’s waiver of appeal is

enforceable and bars the present appeal.

     APPEAL DISMISSED.